Case 1:19-cv-00070-LEK-KJM Document 12 Filed 03/28/19 Page 1 of 5                 PageID #: 55




 PAUL ALSTON                                    1126
 KRISTIN L. HOLLAND                             10063
 MAILE OSIKA                                    9826

 DENTONS US LLP
 1001 Bishop Street, Suite 1800
 Honolulu, Hawai`i 96813
 Telephone: (808) 524-1800
 Facsimile: (808) 524-4591
 E-mail: paul.alston@dentons.com
           kristin.holland@dentons.com
           maile.osika@dentons.com

 Attorneys for Plaintiffs
 JAMES DAY and JENNIFER DAY

                              IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF HAWAI'I


 JAMES DAY and JENNIFER DAY,                            Case No. CV19-00070 LEK-KJM

                         Plaintiffs,
                                                        REPORT OF THE PARTIES’
             vs.                                        PLANNING MEETING

 KATHY CHRISTIANSEN;                                    Scheduling Conference
 MACARTHUR & COMPANY INC.                               Date: April 8, 2019
 dba MACARTHUR SOTHEBY’S                                Time: 9:30 a.m.
 INTERNATIONAL REALTY, a                                Judge: Hon. Kenneth J. Mansfield
 Hawai`i corporation,

                         Defendants.




 10112699\000001\110503690
Case 1:19-cv-00070-LEK-KJM Document 12 Filed 03/28/19 Page 2 of 5                   PageID #: 56




                        REPORT OF THE PARTIES’ PLANNING MEETING
                         Plaintiffs JAMES DAY and JENNIFER DAY (“Plaintiffs”), hereby

 submit this Report of the Parties’ Planning Meeting pursuant to Rule 26(f) of the

 Federal Rules of Civil Procedure and Rule 26.1 of the Local Rules of Practice for

 the United States District Court for the District of Hawai`i.

 I.          MEETING

                         Counsel for the parties conferred by telephone on Thursday, March

 14, 2019 at 10:30 a.m. Maile Osika, Esq. participated on behalf of Plaintiffs.

 Arthur Kuwahara, Esq. participated on behalf of Defendants KATHY

 CHRISTIANSEN and MACARTHUR & COMPANY INC. dba MacArthur

 Sotheby’s International Realty (“Defendants”).

 II.         DISCOVERY PLAN

                         Pursuant to FRCP Rule 26(f)(3), the parties discussed the following

 views and proposals on a discovery plan:

             A.          Initial Disclosures (FRCP Rule 26(f)(3)(A))

                         The Parties agreed to exchange initial disclosures on March 28, 2019,

 within 14 days after the parties’ FRCP Rule 26(f) conference, as required by FRCP

 Rule 26(a)(1)(C).




                                                     2
 10112699\000001\110503690
Case 1:19-cv-00070-LEK-KJM Document 12 Filed 03/28/19 Page 3 of 5                     PageID #: 57




             B.          Scope and Timing of Discovery (FRCP Rule 26(f)(3)(B))

                         The parties will conduct customary discovery on the claims and

 defenses asserted herein, and will attempt to resolve discovery disputes among

 themselves before bringing any disputes before the Court. The parties agreed to a

 discovery plan pursuant to this Court's normal practice, the FRCP, and the Local

 Rules. Both parties anticipate serving written discovery shortly. The parties also

 anticipate that expert witness reports and/or testimony may be required. The

 discovery deadlines should be set as usual in the ordinary course.

             C.          Electronic Discovery (FRCP Rule 26(f)(3)(C))

                         Plaintiffs requested that Defendants actively retain documents related

 to the parties claims and defenses. Similarly, Plaintiffs are preserving documents

 related to the parties claims and defenses in their possession.

                         The parties do not at this time anticipate issues concerning disclosure

 or discovery of electronically stored information (“ESI”) that will require the

 intervention of the Court. The parties agree to work together to produce ESI in a

 mutually beneficial format.

             D.          Privilege (FRCP Rule 26(f)(3)(D))

                         The parties discussed and do not anticipate any unusual issues

 concerning claims of privilege or of protection of trial-preparation materials. The


                                                      3
 10112699\000001\110503690
Case 1:19-cv-00070-LEK-KJM Document 12 Filed 03/28/19 Page 4 of 5                         PageID #: 58




 parties may consider the need for a stipulated protective order if responsive

 documents are identified as confidential in the course of discovery.

                         At this time, the parties do not anticipate any unusual issues

 concerning claims of privilege, work product, or of protection of trial-preparation

 materials.

             E.          Limitations on Discovery (FRCP 26(f)(3)(E))

                         At this time, the parties do not anticipate any need for changes in the

 limitations on discovery imposed under the FRCP or by Local Rules.

             F.          Other Orders (FRCP 26(f)(3)(F))

                         Any other orders, as may be necessary, should be set by order at the

 Scheduling Conference pursuant to this Court's normal practice and schedule, the

 FRCP, and the Local Rules.

 III.        OTHER MATTERS

                         Pursuant to LR26.1(c), the Parties discussed alternative dispute

 resolution options, including, without limitation, the option of participation in the

 court’s mediation program. The parties are prepared to consider this matter further

 and discuss options at the Scheduling Conference.

                         The parties participated in pre-litigation mediation with Keith Hunter

 in early November 2018, but were unable to resolve this dispute.


                                                      4
 10112699\000001\110503690
Case 1:19-cv-00070-LEK-KJM Document 12 Filed 03/28/19 Page 5 of 5                     PageID #: 59




                         At this point, the parties are open to an early settlement conference

 with the Magistrate Judge. The parties have and will continue to communicate

 regarding other matters related to discovery and other issues in advance of the

 Scheduling Conference.


             DATED: Honolulu, Hawai`i, March 28, 2019.


                                                   /s/ Maile Osika
                                                   PAUL ALSTON
                                                   KRISTIN L. HOLLAND
                                                   MAILE OSIKA

                                                   Attorneys for Plaintiffs
                                                   JAMES DAY and JENNIFER DAY




                                                      5
 10112699\000001\110503690
